 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     CRISTINA VEGA,                             )    Case No. CV 18-00928-JEM
12                                              )
                                Plaintiff,      )
13                                              )    JUDGMENT
                  v.                            )
14                                              )
     NANCY A. BERRYHILL,                        )
15   Acting Commissioner of Social Security,    )
                                                )
16                              Defendant.      )
                                                )
17

18         In accordance with the Memorandum Opinion and Order Affirming Decision of the
19   Commissioner of Social Security filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
21   is AFFIRMED and this case dismissed with prejudice.
22

23   DATED: March 8, 2019                                  /s/ John E. McDermott
                                                          JOHN E. MCDERMOTT
24                                                  UNITED STATES MAGISTRATE JUDGE
25

26

27

28
